DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on July 13, 2020, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on June 9, 2021, has been entered.
	Claims 1-34 are pending in the instant invention.  According to the Amendments to the Claims, filed June 9, 2021, claims 1-9, 30 and 32 were amended and claims 33 and 34 were added.

Status of Priority Objection - Priority Date

	This invention is a Divisional (DIV) of US Application No. 15/564,526, filed October 5, 2017 and now US 10,456,371, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2016/100187, filed September 26, 2016.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/257,697, filed November 19, 2015; and b) 62/222,959, filed September 24, 2015, respectively, was objected to in the Non-Final Rejection, mailed on February 7, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/CN2016/100187, filed September 26, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 5, 2020, is acknowledged: a) Group I - claims 1-11 and 30-34; and b) substituted carboxylate represented by Formula (II) - Example S4.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted carboxylates represented by the Formula (II), where R1 = -H; and R2 = -a saccharide group of formula (G)p, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted carboxylates represented by the Formula (II), where R1 = -H; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on February 7, 2020.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on February 7, 2020, the instant Markush claim was restricted to substituted carboxylates represented by the Formula (II), where R1 = -H.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 7, 2020.
	Then, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted carboxylates represented by the Formula (II).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 12-16, directed to a method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); (ii) claims 17 and 18, directed to a method for preventing or treating a disease or condition… in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); (iii) claims 19-23, directed to a method for preventing or treating organ injuries in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); (iv) claims 24-27, directed to a method for preventing or treating hepatotoxicity in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (v) claims 28 and 29, directed to a method for preventing or treating fatty liver,… comprising administering… a substituted carboxylate represented by the Formula (II), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Moreover, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 7, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Now, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on February 7, 2020, or the Final Rejection, mailed on July 13, 2020.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 9, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1-34 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound represented by Formula (II):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula (II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

(i)	R1 is hydrogen; and
	R2 is a C4-C18 alkyl polyol represented by Formula A:
CH2(CHOH)nCH2OH
Formula A
	or a stereoisomer thereof,
	wherein:
		n is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16; or

(ii)	R1 is a C4-C18 alkyl polyol represented by Formula A:
CH2(CHOH)nCH2OH
Formula A
	or a stereoisomer thereof,
	wherein:
		n is 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16; and

	R2 is a saccharide group represented by Formula (Ia):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (Ia)

	each X is independently -C(=O)-; and
	m is 3, 4, 5, 6, 7, 8, 9, or 10.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein m is 6, 7, 8, 9, or 10.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein m is 1, 2, 3, 4, or 5.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 3, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein m is 4.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 9, 10, 11, 12, 13, 14, 15, or 16.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 2, 3, 4, 5, 6, 7, or 8.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 6, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 4.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is hydrogen; and
R2 is a C4-C18 alkyl polyol represented by Formula A:
CH2(CHOH)nCH2OH
Formula A.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is a C4-C18 alkyl polyol represented by Formula A:
CH2(CHOH)nCH2OH
Formula A; and

R2 is a saccharide group represented by Formula (Ia):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (Ia).

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

m is 4; and
n is 4.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
12.	A method for increasing cytochrome P450 activity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

37.	The method of claim 12, wherein the subject has a disease or condition characterized by increased cytochrome P450 activity selected from the group consisting of an alcohol-related disorder, atherosclerosis, cardiovascular disease, cerebrovascular disease, cirrhosis, coronary artery disease, ethanol-induced oxidant stress, hepatitis, hepatic necrosis, hepatoblastoma, hepatocellular carcinoma, inflammation, insulin resistance, isoniazid toxicity, liver damage, a liver disease, a liver histopathology, necrosis, obesity, obesity-induced oxidant stress, poisoning, a renal disease, a renal histopathology, and tuberculosis.

38.	The method of claim 37, wherein the alcohol-related disorder is alcohol abuse, alcohol withdrawal, alcoholic cirrhosis, alcoholic liver disease, or alcoholism.

39.	The method of claim 37, wherein the cirrhosis is liver cirrhosis.

40.	The method of claim 39, wherein the liver cirrhosis is alcoholic liver cirrhosis.

41.	The method of claim 37, wherein the hepatitis is alcoholic hepatitis, chronic hepatitis, drug-induced hepatitis, halothane hepatitis, nonalcoholic steatohepatitis, or toxic hepatitis.

42.	The method of claim 41, wherein the alcoholic hepatitis is acute alcoholic hepatitis.

43.	The method of claim 41, wherein the chronic hepatitis is chronic hepatitis c.

44.	The method of claim 37, wherein the liver damage is ethanol-induced liver injury, liver cell damage, liver fibrosis, or obesity-induced liver injury.

45.	The method of claim 37, wherein the liver disease is chronic liver disease or fatty liver.

46.	The method of claim 45, wherein the fatty liver is alcoholic fatty liver or fatty liver disease.

47.	The method of claim 37, wherein the necrosis is liver necrosis or renal necrosis.

48.	The method of claim 37, wherein the poisoning is heavy metal poisoning.

49.	The method of claim 37, wherein the renal disease is chronic renal disease or renal cell damage.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 12, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)	a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)	a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, -myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 13, wherein the one or more additional agents are selected from the group consisting of dicalcium phosphate dihydrate, mannitol, menthol, N-acetylcysteine, and sucralose, or any combination thereof.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 13, wherein the one or more additional agents are selected from the group consisting of:

(i)	a combination of mannitol and saccharin;
(ii)	a combination of mannitol and menthol;
(iii)	a combination of mannitol and sucralose;
(iv)	a combination of mannitol and eriodictyol;
(v)	a combination of eriodictyol and sucralose;
(vi)	a combination of eriodictyol, mannitol, and menthol; and
(vii)	a combination of eriodictyol, mannitol, and sucralose.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 13, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, and the one or more additional agents are administered simultaneously or sequentially.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
17.	A method for increasing free radical level in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

50.	The method of claim 17, wherein the subject has a disease or condition characterized by increased free radical level selected from the group consisting of an alcohol-related disorder, atherosclerosis, cardiovascular disease, cerebrovascular disease, cirrhosis, coronary artery disease, ethanol-induced oxidant stress, hepatitis, hepatic necrosis, hepatoblastoma, hepatocellular carcinoma, inflammation, insulin resistance, isoniazid toxicity, liver damage, a liver disease, a liver histopathology, necrosis, obesity, obesity-induced oxidant stress, poisoning, a renal disease, a renal histopathology, and tuberculosis.

51.	The method of claim 50, wherein the alcohol-related disorder is alcohol abuse, alcohol withdrawal, alcoholic cirrhosis, alcoholic liver disease, or alcoholism.

52.	The method of claim 50, wherein the cirrhosis is liver cirrhosis.

53.	The method of claim 52, wherein the liver cirrhosis is alcoholic liver cirrhosis.

54.	The method of claim 50, wherein the hepatitis is alcoholic hepatitis, chronic hepatitis, drug-induced hepatitis, halothane hepatitis, nonalcoholic steatohepatitis, or toxic hepatitis.

55.	The method of claim 54, wherein the alcoholic hepatitis is acute alcoholic hepatitis.

56.	The method of claim 54, wherein the chronic hepatitis is chronic hepatitis c.

57.	The method of claim 50, wherein the liver damage is ethanol-induced liver injury, liver cell damage, liver fibrosis, or obesity-induced liver injury.

58.	The method of claim 50, wherein the liver disease is chronic liver disease or fatty liver.

59.	The method of claim 58, wherein the fatty liver is alcoholic fatty liver or fatty liver disease.

60.	The method of claim 50, wherein the necrosis is liver necrosis or renal necrosis.

61.	The method of claim 50, wherein the poisoning is heavy metal poisoning.

62.	The method of claim 50, wherein the renal disease is chronic renal disease or renal cell damage.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 17, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)	a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)	a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, -myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for treating an organ injury in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 19, wherein the organ injury is a kidney injury or a liver injury.

	Appropriate correction is required.


	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 19, wherein the organ injury is caused by a lipid, a therapeutic drug, or carbon tetrachloride.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 21, wherein the therapeutic drug is acetaminophen.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 19, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)	a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)	a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, -myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for treating hepatotoxicity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 24, wherein the hepatotoxicity is caused by a lipid, a therapeutic drug, or carbon tetrachloride.

	Appropriate correction is required.

	Claim 26 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The method of claim 24, wherein the therapeutic drug is acetaminophen.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 24, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)	a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)	a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, -myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
28.	A method for treating fatty liver in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

35.	A method for protecting liver function in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

36.	A method for ameliorating a liver disease in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof;

	wherein the liver disease is caused by fatty liver or a disorder associated with fatty liver.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 28, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is administered in combination with one or more additional agents selected from the group consisting of:

(i)	a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)	a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, -myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 11, wherein the pharmaceutical composition further comprises one or more additional agents selected from the group consisting of:

(i)	a first active agent selected from the group consisting of acesulfame potassium, citric acid, croscarmellose sodium, crospovidone, dicalcium phosphate dihydrate, glycerin monostearate, glyceryl behenate, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, lactose monohydrate, lemon oil, magnesium stearate, maltodextrin, mannitol, menthol, methylcellulose, microcrystalline cellulose, oxide red, N-acetylcysteine, pregelatinized starch, saccharin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sodium starch glycolate, sorbic acid, sorbitol, starch acetate, sucralose, Aerosil 200, Brij 35, Brij 58, Brij 76, Copovidone K28, Cremophor EL, Cremophor RH 40, hydrated Dextrates NF, Eudragit S100, Myrj 52, PEG 400, PEG 2000, PEG 4000, PEG 8000, Pluronic F68, Povidone K30, Span 60, Span 80, Tween 20, Tween 40, and Tween 80, or any combination thereof;

(ii)	a second active agent selected from the group consisting of baicalein, baicalin, butylated hydroxyanisole, (+)-catechin, citric acid, didymin, diosmin, eicosapentaenoic acid, (-)-epicatechin, (-)-epicatechin-3-gallate, (-)-epigallocatechin, ergosterol, eriodictyol, formononetin, galangin, glycerin, glycyrrhizin, gossypin, hesperidin, hesperitin, hyperoside, isovitexin, kaempferol, lemon oil, (+)-limonene, linarin, luteolin, luteolin-7-glucoside, mannitol, menthol, morin, -myrcene, myristic acid ethyl ester, naringin, neohesperidin, nordihydroguaiaretic acid, oxide red, phloridzin, poncirin, povidone K-30, pregelatinized starch, protocatechuic acid, puerarin, quercitrin, saccharin, sciadopitysin, silybin, silymarin, sinensetin, sodium benzoate, sodium cyclamate, sodium lauryl sulfate, sorbic acid, sorbitol, swertiamarin, sucralose, (+)-taxifolin, trans-cinnamic acid, umbelliferone, ursolic acid, wongonin, and xylitol, or any combination thereof; and

(iii)	any combination of (i) and (ii).

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 11, wherein the pharmaceutical composition further comprises one or more additional agents selected from the group consisting of dicalcium phosphate dihydrate, mannitol, menthol, N-acetylcysteine, and sucralose, or any combination thereof.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 11, wherein the pharmaceutical composition further comprises one or more additional agents selected from the group consisting of:

(i)	a combination of mannitol and saccharin;
(ii)	a combination of mannitol and menthol;
(iii)	a combination of mannitol and sucralose;
(iv)	a combination of mannitol and eriodictyol;
(v)	a combination of eriodictyol and sucralose;
(vi)	a combination of eriodictyol, mannitol, and menthol; and
(vii)	a combination of eriodictyol, mannitol, and sucralose.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Formula A is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(i) Method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) Method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II)

	Claims 12-18 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), shown to the right above; and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), shown to the right above, respectively;

(b)	Nature of the invention - the nature of the invention is performance of a (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), shown to the right above; and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), shown to the right above, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases or conditions characterized by increased cytochrome P450 activity or increased free radical level in a subject, including, but not limited to, alcoholic hepatitis, hepato-blastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steato-hepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebro-vascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardiovascular disease and/or atherosclerosis {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 17/050298, as provided in the file and cited on the IDS, illustrates a synthesis of the instantly recited substituted carboxylates, and/or methods of use thereof {Hu, et al. WO 17/050298, 2017};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively.
			Similarly, according to the specification, substituted carboxylates represented by the Formula (II) are capable of treating a variety of diseases or conditions characterized by increased cytochrome P450 activity or increased free radical level in a subject, including, but not limited to, alcoholic hepatitis, hepatoblastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steatohepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebrovascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardiovascular disease and/or atherosclerosis; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with  any diseases or conditions characterized by increased cytochrome P450 activity or increased free radical level in a subject, including, but not limited to, alcoholic hepatitis, hepatoblastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steatohepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebrovascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardio-vascular disease and/or atherosclerosis.  There is insufficient disclosure to reasonably conclude that the (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively, as recited, would contribute to treatment of any diseases or conditions characterized by increased cytochrome P450 activity or increased free radical level in a subject, including, but not limited to, alcoholic hepatitis, hepato-blastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steato-hepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebro-vascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardiovascular disease and/or atherosclerosis.  Furthermore, the combination of the instant specification and Hu, et al. in WO 17/050298, as provided in the file and cited on the IDS, lacks adequate credible evidence to support the assertion that a (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively, as recited, would contribute to the prophylaxis of any diseases or conditions characterized by increased cytochrome P450 activity or increased free radical level in a subject, including, but not limited to, alcoholic hepatitis, hepatoblastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steatohepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebrovascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardiovascular disease and/or atherosclerosis, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted carboxylate represented by the Formula (II), such as 6-(((2R,3R,4R,5R,6R)-6-(((2R,3S,4S,5S)-2,5-bis(chloromethyl)-3,4-dihydroxytetrahydro-furan-2-yl)oxy)-3-chloro-4,5-dihydroxytetrahydro-2H-pyran-2-yl)methoxy)-6-oxo-hexanoic acid, shown to the left above, possesses utility as a therapeutic agent, useful in a (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively, wherein the disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject, includes, but  is not limited to, alcoholic hepatitis, hepatoblastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steatohepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebrovascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardio-vascular disease and/or atherosclerosis, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a (i) method for preventing or treating a disease or condition in a subject… comprising administering… a substituted carboxylate represented by the Formula (II); and (ii) method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II), respectively, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 17 and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 17 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the preventable and/or treatable diseases or conditions characterized by increased cytochrome P450 activity or increased free radical level in a subject are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 15-16, uses open language, such as for example, to define treatable preventable and/or treatable diseases or conditions characterized by increased cytochrome P450 activity or increased free radical level in a subject as alcoholic hepatitis, hepatoblastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steatohepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebrovascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardiovascular disease and/or atherosclerosis; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, alcoholic hepatitis, hepatoblastoma, drug-induced hepatitis, liver or renal chronic disease, alcoholic liver cirrhosis, obesity, liver disease, poisoning, liver cirrhosis, insulin resistance, alcohol abuse, chronic liver disease, isoniazid toxicity, chronic hepatitis, nonalcoholic steatohepatitis, renal disease, tuberculosis, inflammation, hepatitis, alcohol withdrawal, fatty liver disease, alcoholic cirrhosis, hepatocellular carcinoma, liver damage, alcoholic liver diseases, alcoholism, halothane hepatitis, toxic hepatitis, alcoholic fatty liver, fatty liver, hepatic necrosis, alcohol-related disorders, cirrhosis, cerebrovascular disease, acute alcoholic hepatitis, coronary artery disease, liver or renal histopathology, ethanol-induced and obesity-induced oxidant stress and liver injury, liver or renal cell damage, liver or renal necrosis, heavy metal poisoning, chronic hepatitis c, liver fibrosis, cardiovascular disease and/or athero-sclerosis.  Consequently, the method for preventing or treating a disease or condition characterized by increased cytochrome P450 activity or increased free radical level in a subject… comprising administering… a substituted carboxylate represented by the Formula (II) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624